—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Loughlin, J.), dated November 8, 2000, as denied his motion to set aside the parties’ separation agreement.
*481Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly concluded that the plaintiff could not proceed by motion, but was required to commence a plenary action to set aside the parties’ separation agreement (see, Christian v Christian, 42 NY2d 63, 72; Darragh v Darragh, 163 AD2d 648, 649). In any event, as the Supreme Court also correctly concluded, there is no basis for setting aside the parties’ agreement. The agreement is fair on its face and the plaintiff’s claims of improper representation, fraud, and overreaching are unsubstantiated (see, Levine v Levine, 56 NY2d 42; Wilson v Neppell, 253 AD2d 493; O’Lear v O’Lear, 235 AD2d 466). Altman, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.